DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 3/8/2022.
Claims 1-13, 21-29 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 9852120 and 10740551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The 35 USC 112 rejection has been withdrawn due to the amendment.

Response to Argument
Applicant’s argument has been fully considered but are moot in view of the updated rejection below. In particular, Moody discloses the first edit of the first segment by the first user is to be presented differently than one or more edits of one or more other segments of the document by one or more other users (Moody, Abstract, col. 5, 38-47, “A document can be collaboratively edited by multiple editors” comprising “each editor can be assigned particular font attributes and colors. In this case, the word "very" would be displayed in whatever font and attributes (bold, italic, underline, etc.) and text color is that the particular editor who added the word "very" was assigned.”) It would have been obvious to one skilled in the art at the time of the invention to apply Moody’s teachings of presenting individual edits differently to document edits taught by Bera with the motivation of making individual edits easily recognized.

CLAIM OBJECTIONS
Claims 1-6 are objected to because of the following informalities:  independent claim 1 recites “the server” on line 6 which lacks antecedent basis.  
Claims 7-13, 21-29 are objected to because of the following informalities:   independent claims 7 and 23 recite in the last limitation “the first user as a that last edited user” which is a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-10, 11, 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bera (US 2004/0107224, cited in IDS) in view of Moody et al. (US 5890177, “Moody”, cited in IDS) and Gainer et al. (US 7233951, “Gainer”, cited in IDS).

For claim 1, Bera discloses a system for providing simultaneous multiuser collaborative access to a document, the system comprising:
transmit, by the server, the document to a first device associated with a first user (fig. 1, [0017], [0026]-[0027], document author via computer shares a document (containing segments) with users or segment authors), the document comprising a plurality of parts, each part including a set of document segments, and the first user having a first set of privileges for a first part of the plurality of parts, the first part including a first set of document segments (fig. 3, [0033]-[0036], table 2, each author has a right to (a set of) segments can edit or view, a part is read as a set of segments that a user has a right to);
transmit the document to a second device associated with a second user (fig. 1, [0017], [0026]-[0027], document author shares a document (containing segments) with users or segment authors), the second user having a second set of privileges for a second part of the plurality of parts, the second part including a second set of document segments (fig. 3, [0033]-[0036], table 2, each author has a right to (a set of) segments can edit or view, a part is read as a set of segments that a user has a right to);
receive, at the server from the first device, a first edit of the first user for a first segment of the first set of segments, wherein the first device and the second device are concurrently accessing the document ([0053], different segments can be edited concurrently by multiple users);
accept, by the server, the first edit of the first segment; forward, by the server to the second device, a message that includes the first edit of the first segment; provide, by the server to the second device, a real-time visual indication identifying the first edit of the first segment by the first user that last edited the first segment of the first part, wherein the real-time visual indication is to be displayed with the first segment on the second device while the document is displayed on the second device ([0053], viewing in real-time, segment edits from other users, in the form of a shadow buffer, which can be visible to other users).
Bera does not disclose the first edit of the first segment by the first user is to be presented differently than one or more edits of one or more other segments of the document by one or more other users.
Moody discloses the first edit of the first segment by the first user is to be presented differently than one or more edits of one or more other segments of the document by one or more other users (Moody, Abstract, col. 5, 38-47, “A document can be collaboratively edited by multiple editors” comprising “each editor can be assigned particular font attributes and colors. In this case, the word "very" would be displayed in whatever font and attributes (bold, italic, underline, etc.) and text color is that the particular editor who added the word "very" was assigned.”)
It would have been obvious to one skilled in the art at the time of the invention to apply Moody’s teachings of presenting individual edits differently to document edits taught by Bera with the motivation of making individual edits easily recognized.
Bera-Moody does not disclose the document is a spreadsheet and the segment is a cell of the spreadsheet.
Gainer discloses the document is a spreadsheet and the segment is a cell of the spreadsheet (fig. 2, 5, 6, updating server spreadsheet collaboration data (containing cells) from collaborating devices).
It would have been obvious to one skilled in the art at the time of the invention to expand Bera-Moody’s teachings of document co-editing to spreadsheets taught by Gainer in order to implement a particular use case of Bera’s documents, for spreadsheets were a known document format at the time of the invention.
 
For claim 7, Bera discloses a method of simultaneous multiuser collaborative access to a document, comprising: 
transmitting, by a server, the document to a first device of a first user  (fig. 1, [0017], [0026]-[0027], document author via computer shares a document (containing segments) with users or segment authors), the first user having a first privilege for a first part of the document, the first part comprising a first segment (fig. 3, [0033]-[0036], table 2, each author has a right to segments can edit or view);
transmitting, by the server, the document to a second device of a second user (fig. 1, [0017], [0026]-[0027], document author via computer shares a document (containing segments) with users or segment authors), the second user having a second privilege for a second part of the document, the second part comprising a second segment (fig. 3, [0033]-[0036], table 2, each author has a right to segments he can edit or view);
receiving, at the server and while the first device and the second device are concurrently accessing the document, a first edit of the first user for the first segment from the first device, and a second edit of the second user for the second segment from the second device, the first segment and the second segment being a different segment, the first privilege including an edit privilege, and the second privilege including the edit privilege ([0053], different segments can be edited concurrently by multiple users on their computers and can be shown or received in the document author’s computer);
accepting the first edit; accepting the second edit; forwarding the first edit for display with the first segment at the second device; and providing, to the second device, a real-time visual indication identifying the first edit of the first segment by the first user as a that last edited user editing the first segment of the first part, wherein the real-time visual indication is to be displayed with the first segment at the second device ([0053], users on their computers can view in real-time, segment edits from other users with appropriate right to the segments, in the form of a shadow buffer, which can be visible to other users on their respective computers).
Bera does not disclose the first edit of the first segment by the first user is to be presented differently than one or more edits of one or more other segments of the document by one or more other users.
Moody discloses the first edit of the first segment by the first user is to be presented differently than one or more edits of one or more other segments of the document by one or more other users (Moody, Abstract, col. 5, 38-47, “A document can be collaboratively edited by multiple editors” comprising “each editor can be assigned particular font attributes and colors. In this case, the word "very" would be displayed in whatever font and attributes (bold, italic, underline, etc.) and text color is that the particular editor who added the word "very" was assigned.”)
It would have been obvious to one skilled in the art at the time of the invention to apply Moody’s teachings of presenting individual edits differently to document edits taught by Bera with the motivation of making individual edits easily recognized.
Bera-Moody does not disclose the document is a spreadsheet and the segment is a cell of the spreadsheet.
Gainer discloses the document is a spreadsheet and the segment is a cell of the spreadsheet (fig. 2, 5, 6, updating server spreadsheet collaboration data (containing cells) from collaborating devices).
It would have been obvious to one skilled in the art at the time of the invention to apply Bera-Moody’s teachings to spreadsheets taught by Gainer in order to implement a particular use case of Bera’s documents, for spreadsheets were a known document format at the time of the invention.

For claims 2, the same rationale in claim 1 applies, Bera-Moody-Gainer discloses the first edit is to be presented using a user configuration of the second user that specifies at least one of a first font or a first color indicative of an edit by the first user (Moody, Abstract, col. 5, 38-47, “A document can be collaboratively edited by multiple editors” comprising “each editor can be assigned particular font attributes and colors. In this case, the word "very" would be displayed in whatever font and attributes (bold, italic, underline, etc.) and text color is that the particular editor who added the word "very" was assigned.”)

For claim 3, Bera discloses the processor is further the instructions further include instructions to: receive, at the server from the second device, a second edit of a second cell of the second part ; and on condition that responsive to the second cell being different than from the first cell and the second user having an edit privilege to the second cell, accept the second edit ([0053], [0037], users can edit different segments concurrently).

For claim 4, Bera discloses the processor is further the instructions further include instructions to: receive, at the server from the second device, a second edit of a second cell of the second part; and on condition that responsive to the second cell and the first cell being a same cell and the second user having an edit privilege to the second cell, reject the second edit ([0037], only one user can edit a segment at a time, meaning other edits (from users with edit rights) while a segment is being edited are rejected).

For claim 8, the rationale in claim 7 applies, Bera-Moody-Gainer discloses forwarding the first edit for display with the first cell at the second device comprises: forwarding the first edit in a message, wherein the first edit is to be presented using a user configuration that specifies a font indicative of an edit by the first user (Moody, Abstract, col. 5, 38-47, “A document can be collaboratively edited by multiple editors” comprising “each editor can be assigned particular font attributes and colors. In this case, the word "very" would be displayed in whatever font and attributes (bold, italic, underline, etc.) and text color is that the particular editor who added the word "very" was assigned.”)

For claim 9, the rationale in claim 7 applies, Bera-Moody-Gainer discloses forwarding the first edit for display with the first cell of the second device comprises: forwarding the first edit in a message, wherein the first edit is to be presented using a first user configuration that specifies a color indicative of an edit by the first user (Moody, Abstract, col. 5, 38-47, “A document can be collaboratively edited by multiple editors” comprising “each editor can be assigned particular font attributes and colors. In this case, the word "very" would be displayed in whatever font and attributes (bold, italic, underline, etc.) and text color is that the particular editor who added the word "very" was assigned.”)

Claims 10-11 are rejected for the same rationale in claims 3-4.
Claims 23-27 are rejected for the same rationale in claims 7-11.

Claims 5, 6, 12, 13, 28, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bera-Moody-Gainer in view of Memhard et al. (US 6201859, “Memhard”, cited in IDS).

For claims 5, 12, 28, as applied to claims 4, 11, 23, Bera-Moody-Gainer does not disclose to reject the second edit, the processor is further comprises to: transmit a message to the second device informing the second user of the rejecting.
Memhard discloses to reject the second edit, the processor is further comprises to: transmit a message to the second device informing the second user of the rejecting (col. 7, l. 55-col. 8, l. 3 & 20-40, col. 14, l. 17-27, informing a user that his request was unsuccessful).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to apply Memhard’s teachings of sending a rejecting message to Bera-Moody-Gainer’s teachings in order to simply inform the second user that his edit is rejected, thereby reducing confusion created by multiple concurrent changes to a document.

For claims 6, 13, 29, as applied to claims 1, 7, 23, Bera-Moody-Gainer discloses the processor is further the instructions further include instructions to: receive, at the server from the second device and simultaneously with the first edit, a second edit of the first cell of the first part (Bera, [0037]). Bera-Gainer does not disclose reject the second edit in response to determining that the second user has a lower priority than the first user.
Memhard discloses reject the second edit in response to determining that the second user has a lower priority than the first user  (col. 14, l. 17-27, col. 8, l. 20-40, concurrent user requests to access document, will be prioritized by time).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to apply Memhard’s teachings of prioritizing users to Bera-Moody-Gainer’s teachings in order to produce a tie breaker where users request concurrently to access a file or segment of Bera that a user with higher priority will be chosen.

Claims 21, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bera-Moody-Gainer in view of Churchill et al. (US 2002/0073163, “Churchill”).

For claim 21, Bera-Moody-Gainer does not disclose displaying a list comprising users simultaneously viewing the spreadsheet.
Churchill discloses displaying a list comprising users simultaneously viewing the spreadsheet ([0035], showing all users currently viewing a specific document).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to apply Churchill’s teachings of displaying users who are accessing a document to Bera-Moody-Gainer’s teachings in order to provide an option for a user to see who is accessing the document, thereby giving more functionalities to the user. 

For claim 22, Bera-Moody-Gainer discloses identifying a list comprising users simultaneously editing the spreadsheet (Bera, [0053], identifying users concurrently editing segments of a document).
Bera-Moody-Gainer does not disclose displaying the list.
Churchill discloses displaying a list comprising users simultaneously accessing a document ([0035], showing all users currently viewing a specific document).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to apply Churchill’s teachings of displaying users who are accessing a document to Bera-Moody-Gainer’s teachings in order to provide an option for a user to see who is accessing or editing the document, thereby giving more functionalities to the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452